Exhibit 10.58
June, 2008
NUCRYST Pharmaceuticals Corp.
Board Compensation

      Category   NUCRYST Plan Initial Equity Grant  
5,000 Restricted Shares
(immediate vesting, with 1,000 available for sale in 1 year and 4,000 to be held
for duration of board service)
   
 
   
8,000 Stock Options
   
 
Annual Retainer  
$15,000
   
 
Board Meeting Fees
(including telephone meetings)  
$2,000/meeting
   
 
Annual Stock Award  
3,000 Restricted Shares
(50% vest after 1 year and 50% after second year)
   
 
   
2,000 Stock Options
   
 
Committee Chair Annual Retainer  
$7,500 for Audit
   
$5,000 for Human Resources & Compensation
   
$5,000 for Corporate Governance and Nominating
   
$15,000 for Chair of Special Committee
   
$10,000 for Special Committee Non-Chair Members
   
$20,000 for Lead Director
   
 
Committee Meeting Fees  
Audit
(including telephone meetings)  
Chair — $1,500/meeting
   
Member — $1,200/meeting
   
 
   
HR & Compensation / Corp. Gov. & Nominating
   
Chair — $1,000/meeting
   
Member — $800/meeting
   
 
   
Special Committee
   
Chair/Member — $2,000/meeting
   
 
Travel Fees  
$1,000.00 for travel involving airtime of greater than 4 hours one way in North
America
   
$2,000.00 for travel involving airtime of greater than 4 hours one way from
another continent

 

Notes:   (1)   Directors are required to hold minimum equity equal in value to
2.5 times the annual retainer, which equates to $37,500. For purposes of this
calculation, common and restricted shares are included, but options are not.
Directors have 3 years to achieve this minimum ownership level.   (2)   The
company will continue with its deferred share unit plan whereby directors may
elect to receive DSUs in lieu of cash fees (retainers and meeting fees).

 